 



Exhibit 10.4

 

Execution Version

 

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
July 7, 2016 (this “Agreement”), by and among Albany Molecular Research, Inc., a
Delaware corporation (the “Borrower”), each other Loan Party party hereto,
Barclays Bank PLC, as administrative agent and collateral agent (in such
capacities, the “Administrative Agent”), the Lenders party hereto (as defined
below), each Lender party hereto executing this Agreement as a Consenting Lender
(in such capacity, a “Consenting Lender”) and each Lender party hereto executing
this Agreement as an Incremental Term Loan Lender (in such capacity, an
“Incremental Term Loan Lender”) or as an Incremental Revolving Lender (in such
capacity, an “Incremental Revolving Lender” and, together with the Incremental
Term Loan Lenders, the “Incremental Lenders”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of August 19, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement”;
capitalized terms used but not defined herein having the meanings set forth in
the Amended and Restated Credit Agreement (as defined below)), by and among the
Borrower, the Administrative Agent and the Lenders party thereto;

 

WHEREAS, the Borrower has requested (x) that the Incremental Term Loan Lenders
make incremental senior secured first lien term loans in an aggregate principal
amount of $230.0 million (the “2016 Incremental Term Loans”) pursuant to
Section 2.15 of the Existing Credit Agreement, (y) that the Incremental
Revolving Lenders provide incremental revolving commitments in an aggregate
principal amount of up to $5.0 million (the “2016 Incremental Revolving
Commitments” and, together with the Incremental Term Loans, the “2016
Incremental Facilities”) pursuant to Section 2.15 of the Existing Credit
Agreement and (z) to make certain other amendments to the Existing Credit
Agreement be effectuated as provided for herein;

 

WHEREAS, the Borrower intends to use the proceeds of the 2016 Incremental
Facilities (x) to fund the acquisition (the “Acquisition”) of all of the equity
interests of Prime European Therapeuticals S.p.A. – Euticals, a company
organized and existing under the laws of Italy, and its current subsidiaries
(collectively, the “Acquired Business”) pursuant to that certain Share Purchase
Agreement by and between the Borrower, through Evergreen S.r.l., its designated
subsidiary, as buyer and Lauro Cinquantasette S.p.A., as seller, dated as of May
5, 2016 (the “Acquisition Agreement”), (y) to pay fees, costs, accrued and
unpaid interest, premiums and expenses in connection with this Agreement and the
Acquisition (the “Transactions”) and (z) to the extent any proceeds remain after
such application, for general corporate purposes permitted by the Amended and
Restated Credit Agreement, which shall include to finance the working capital
needs, permitted acquisitions, investments, capital expenditures and other
corporate purposes of the Borrower and its subsidiaries permitted by the Amended
and Restated Credit Agreement;

 

WHEREAS, Section 2.15 of the Existing Credit Agreement permits the Borrower,
each Incremental Lender providing the applicable 2016 Incremental Commitments
(as defined below) and the Administrative Agent to enter into an Increase
Joinder to effectuate amendments to the Existing Credit Agreement with respect
to the 2016 Incremental Facilities, and Section 10.01 of the Existing Credit
Agreement permits certain other amendments to the Existing Credit Agreement and
other Loan Documents to be effectuated in accordance with the provisions thereof
with the written consent of the Required Lenders, the Administrative Agent and
the Loan Parties party thereto; and

 



 

 

 

WHEREAS, each of the Incremental Lenders has indicated its willingness to
provide the applicable 2016 Incremental Commitments and upon request by the
Borrower make the Loans under the applicable 2016 Incremental Facilities on the
terms and subject to the conditions of this Agreement in the amounts set forth
opposite such Incremental Lender’s name in Schedule I hereto and the Lenders
party hereto have indicated their willingness to consent to the amendments to
the Existing Credit Agreement on the terms and subject to the conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

Section 1.          Incremental Amendment. This Agreement is an “Increase
Joinder” referred to in Section 2.15(c) of the Existing Credit Agreement.
Subject to the satisfaction of the conditions set forth in Section 3 below, each
Incremental Lender agrees, effective as of the Amendment No. 1 Effective Date
(as defined below), to extend the commitments set forth in Schedule I hereto
(the “2016 Incremental Commitments”). From and after the Amendment No. 1
Effective Date, (a) each Incremental Lender shall be a “Term Lender” or a
“Revolving Lender”, as applicable, for all purposes under the Amended and
Restated Credit Agreement and the other Loan Documents, (b) the 2016 Incremental
Commitment of each Incremental Lender shall be a “Term Commitment” or “Revolving
Commitment”, as applicable, for all purposes under the Amended and Restated
Credit Agreement and the other Loan Documents and Schedule 2.01 of the Existing
Credit Agreement shall (i) be amended by adding thereto the 2016 Incremental
Commitments of the Incremental Lenders as set forth in Schedule I hereto and
(ii) be amended and restated with respect to Revolving Commitments as set forth
on Schedule II hereto, which shall reflect Barclays Bank PLC (in such capacity,
the Assignor”) hereby selling and assigning to JPMorgan Chase Bank, N.A. (in
such capacity, the “Assignee”), and the Assignee hereby irrevocably purchasing
and assuming from the Assignor, subject to and in accordance with the Standard
Terms and Conditions of the Assignment and Assumption and the terms and
conditions of the Amended and Restated Credit Agreement, as of the Amendment No.
1 Effective Date, $14,000,000 of the Assignor’s existing Revolving Commitments
(including participations in any Letters of Credit and Swing Line Loans included
in such Revolving Commitments), in each case immediately after giving effect to
(and substantially concurrently with) this Agreement and the extension of the
2016 Incremental Commitments, and (c) the 2016 Incremental Term Loans and 2016
Incremental Revolving Commitments of the Incremental Lenders shall be “Term
Loans” and “Revolving Loans”, respectively (and have the same terms (including
with respect to interest rates, Guarantees and Collateral and rights to payment
and prepayment) as the existing Term Loans and existing Revolving Loans,
respectively), for all purposes under the Amended and Restated Credit Agreement
and the other Loan Documents; provided that the Borrower shall use the proceeds
of the 2016 Incremental Facilities in accordance with Section 5 below. The
Administrative Agent shall take any and all action as may be reasonably
necessary to ensure that the 2016 Incremental Facilities are included in each
Borrowing and repayment of existing Term Loans and existing Revolving Loans on a
pro rata basis. In furtherance of the foregoing, on the Amendment No. 1
Effective Date, there shall commence an initial Interest Period with respect to
each of the 2016 Incremental Facilities borrowed on the Amendment No. 1
Effective Date, which Interest Period shall end on the last day of the Interest
Period applicable to the existing Term Loans or existing Revolving Loans, as
applicable, as in effect immediately prior to the Amendment No. 1 Effective Date
(and the existing Term Loans and the 2016 Incremental Term Loans shall, from and
after the Amendment No. 1 Effective Date, be deemed to be a single Eurodollar
Loan with a single Interest Period).

 

Section 2.          Amendments to Existing Credit Agreement. Subject to the
satisfaction of the conditions set forth in Section 3 below, each of the parties
hereto agrees that, effective as of the Amendment No. 1 Effective Date, the
Existing Credit Agreement shall be amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (the “Amended and Restated Credit
Agreement”), which such Amendment and Restated Credit Agreement shall supersede
the Existing Credit Agreement and which such Amended and Restated Credit
Agreement shall be effected by the execution thereof (in clean execution long
form, together with the schedules and exhibits thereto, which may be amended,
restated, amended and restated or otherwise modified to reflect updates to such
schedules and exhibits as of the Amendment No. 1 Effective Date and/or to
conform to the other terms of the Amended and Restated Credit Agreement) by the
parties thereto on the Amendment No. 1 Effective Date.

 



 -2- 

 

 

Section 3.          Conditions to Effectiveness. This Agreement shall become
effective on the first date (the “Amendment No. 1 Effective Date”) on which each
of the following conditions is satisfied or waived:

 

(a)          the Administrative Agent shall have received (i) counterparts to
this Agreement duly executed and delivered by the Borrower, the Consenting
Lenders (or, with the consent of the Consenting Lenders, the Administrative
Agent) and the Incremental Lenders and (ii) counterparts to the other documents
described in Sections 4.03(a)(iii) through (vi) of the Amended and Restated
Credit Agreement;

 

(b)          the Administrative Agent shall have received (i) a copy of the
Organization Documents, including all amendments thereto, of each Loan Party,
certified by the Secretary of State or other applicable Governmental Authority
of its respective jurisdiction of organization to the extent applicable; (ii) a
certificate as to the good standing (or comparable status) of each Loan Party
from such Secretary of State or other applicable Governmental Authority of its
respective jurisdiction of organization, as of a recent date; (iii) a
certificate of the Secretary or Assistant Secretary or other applicable
Responsible Officer of each Loan Party, dated as of the Amendment No. 1
Effective Date, and certifying (A) that the Organization Documents of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing or comparable status from its jurisdiction
of organization furnished pursuant to clause (ii) above and remains in full
force and effect; (B) that attached thereto is a true and complete copy of the
Organization Documents as in effect on the Amendment No. 1 Effective Date and at
all times since the date of the resolutions described in clause (C) below or
certifying that such Organization Documents have not been amended since such
date; (C) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body or subcommittee
thereof) of such Loan Party authorizing the execution, delivery and performance
of the Loan Documents entered into on the Amendment No. 1 Effective Date to
which it is to be a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and are the only resolutions
authorizing the execution, delivery and performance of this Agreement and the
incurrence of the 2016 Incremental Facilities; and (D) as to the incumbency and
specimen signature of each Responsible Officer executing any Loan Document; and
(iv) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or other applicable
Responsible Officer executing the certificate pursuant to clause (iii) above.

 

(c)           the Administrative Agent shall have received a certificate
executed by a Responsible Officer of the Borrower on behalf of each Loan Party
certifying as to the matters set forth in clauses (f), (g) (in the good faith
belief of such Responsible Officer), (i), (k) and (l) below;

 



 -3- 

 

 

(d)          the Administrative Agent shall have received an appropriate Notice
of Borrowing, duly executed and completed by the time specified in, and
otherwise as permitted by, Section 2.02 of the Existing Credit Agreement;

 

(e)          the Administrative Agent shall have received an executed legal
opinion of Goodwin Procter LLP, counsel to the Borrower and its Subsidiaries,
dated as of the Amendment No. 1 Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent;

 

(f)          the Administrative Agent shall have received reasonably
satisfactory evidence that substantially concurrently with (and in any event
with respect to Indebtedness of the Acquired Business within three business
days, or such longer period agreed to by the Lead Arrangers, following) the
initial funding of the 2016 Incremental Facilities, all of the existing third
party indebtedness for borrowed money of the Acquired Business shall be
refinanced or repaid, other than (i) the intercompany loans to finance the
Transactions and pay related fees and expenses, (ii) the Seller Notes, (iii)
indebtedness of the Acquired Business permitted to remain outstanding under the
Acquisition Agreement following the consummation of the Acquisition and (iv)
certain other indebtedness that is permitted to remain outstanding after the
Amendment No. 1 Effective Date pursuant to the Amended and Restated Credit
Agreement;

 

(g)          the Acquisition shall be consummated pursuant to the Acquisition
Agreement, substantially concurrently with (and in any event within three
business days, or such longer period agreed to by the Lead Arrangers, following)
the initial funding of the 2016 Incremental Facilities, the making of the Seller
Equity Contribution and the making and issuance of the Seller Notes;

 

(h)          the Borrower shall have paid or caused to be paid (i) all
reasonable and documented or invoiced out-of-pocket expenses of the
Administrative Agent incurred in connection with this Agreement and the Amended
and Restated Credit Agreement (including the reasonable fees, disbursements and
other charges of Paul Hastings LLP) to the extent invoiced in reasonable detail
at least three Business Days prior to the Amendment No. 1 Effective Date, (ii) a
fully-earned, non-refundable consent fee equal to 0.25% of the outstanding
principal amount of the existing Term Loans and existing Revolving Commitments
held by each Consenting Lender executing this Agreement (determined immediately
prior to giving effect to this Agreement) and (iii) any and all fees owed under
the Fee Letter, dated as of May 5, 2016, by and among JPMorgan Chase Bank, N.A.,
Barclays Bank PLC and the Borrower;

 

(i)          each of the representations and warranties made by the Borrower in
Section 4 below are true and correct;

 

(j)          the Administrative Agent shall have received a certificate from a
Financial Officer of the Borrower, substantially in the form of Exhibit K to the
Existing Credit Agreement, certifying that the Borrower and its Subsidiaries, on
a consolidated basis after giving effect to this Agreement and the transactions
contemplated hereby, are Solvent as of the Amendment No. 1 Effective Date;

 



 -4- 

 

 

(k)          the representations and warranties made by or on behalf of the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Incremental Lenders (but only to the extent that the Borrower or any of
its Affiliates have the right to terminate its or their obligations under the
Acquisition Agreement or decline to consummate the Acquisition as a result of a
breach of such representations and warranties in the Acquisition Agreement) and
the representations and warranties set forth in Sections 5.01, 5.02(x),
5.02(y)(i), 5.04 (and in the case of Sections 5.01, 5.02(x), 5.02(y)(i) and
5.04, related to the entering into and performance of this Agreement), 5.13,
5.17, 5.18, 5.19, 5.20, 5.21 and 5.22 of the Amended and Restated Credit
Agreement, shall be true and correct in all material respects (except that any
representation and warranty that is qualified or subject to “Materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the Amendment No. 1 Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

(l)          since the date of the Acquisition Agreement, no Company Material
Adverse Effect (as defined in the Acquisition Agreement) shall have occurred and
no event shall have occurred that, individually or in the aggregate, with or
without notice or the lapse of time, would reasonably be expected to result in
such a Company Material Adverse Effect;

 

(m)         subject to the last paragraph of this Section 3, the Loan Parties
shall have taken all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first-priority
security interest in the Collateral (including, without limitation, delivery of
stock certificates and stock powers, and recordation of intellectual property
security agreements and filing of UCC financing statements);

 

(n)          the Administrative Agent shall have received, at least three
Business Days prior to the Amendment No. 1 Effective Date, all documentation and
other information about the Acquired Business as has been reasonably requested
in writing at least 10 calendar days prior to the Amendment No. 1 Effective Date
by the Administrative Agent about the buyer under the Acquisition Agreement, the
Borrower and the Guarantors and required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act;

 

(o)          the Incremental Lenders shall have received (a) the audited
consolidated balance sheet of each of the Borrower and its subsidiaries for the
three fiscal years ended and for the Acquired Business for the three fiscal
years ended, in the case of the Borrower and its subsidiaries, within the time
periods specified by the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) for annual reports on Form 10-K, and, in the case of the
Acquired Business and its subsidiaries, at least 120 days prior to the Amendment
No.1 Effective Date, and the related consolidated statements of operations and
cash flows of such persons and (b) each unaudited consolidated balance sheet and
the related consolidated statements of operations and cash flows of each of the
Borrower and its subsidiaries and the Acquired Business ended after the last
period described in clause (a) and, in the case of the Borrower and its
subsidiaries, within the time periods specified by Exchange Act for quarterly
reports on Form 10-Q, or, in the case of the Acquired Business and its
subsidiaries, at least 45 days prior to the Amendment No.1 Effective Date; and

 

(p)          the Incremental Lenders shall have received the consolidated pro
forma balance sheet of the Borrower and its subsidiaries as of the latest date
covered by the financial statements described in clause (o) above, and the
related consolidated pro forma statement of income of the Borrower and its
subsidiaries as of and for the most recent four-quarter period described in
clause (o) above, which have been prepared giving effect to the Transactions as
if such transactions had occurred on such date or at the beginning of such
period, as the case may be.

 



 -5- 

 

 

Notwithstanding the foregoing, to the extent any security interest in any
Collateral of the Acquired Business is not or cannot be provided and/or
perfected on or by the Amendment No. 1 Effective Date (other than the pledge and
perfection of the security interest in the capital stock of the Borrower and its
material wholly-owned domestic subsidiaries (subject to Section 6.15 of the
Amended and Restated Credit Agreement) with respect to which a lien may be
perfected by the delivery of a stock certificate and other assets pursuant to
which a lien may be perfected solely by the filing of a financing statement (or
equivalent) under the UCC), then the provision and/or perfection of a security
interest in such Collateral shall not constitute a condition precedent to the
effectiveness of this Agreement on the Amendment No. 1 Effective Date, but
instead shall be required to be provided after the Amendment No. 1 Effective
Date within 90 days of the Amendment No. 1 Effective Date but otherwise in
accordance with Section 6.09 of the Amended and Restated Credit Agreement.

 

Section 4.          Confirmation of Representations and Warranties. (a) Each of
the Loan Parties represents and warrants, on and as of the Amendment No. 1
Effective Date, that (i) it has power and authority to execute, deliver and
perform its obligations under this Agreement, and all corporate or other action
required to be taken by it for the due and proper authorization, execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby has been duly and validly taken; (ii) this
Agreement has been duly authorized, executed and delivered by it; and (iii) no
action, consent or approval of, registration or filing with or any other action
by or in respect of any Governmental Authority is or will be required in
connection with the execution and delivery of this Agreement except for such
consents, authorizations, filings and notices, the failure of which to obtain or
make could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(b)          The Borrower hereby represents, warrants and covenants that on and
as of the Amendment No. 1 Effective Date, after giving pro forma effect to the
this Agreement and the other transactions contemplated hereby (including the
Acquisition), no Default or Event of Default under the Amended and Restated
Credit Agreement has occurred or is continuing.

 

Section 5.          Use of Proceeds. (a) The Borrower agrees that the net cash
proceeds of the 2016 Incremental Term Loans will be used to (i) fund the
Acquisition, (ii) pay fees, costs, and expenses in connection with the
Transactions and (iii) the excess, if any, for other purposes permitted by the
Amended and Restated Credit Agreement.

 

(b)          The Borrower agrees that the net cash proceeds (if any) of loans
made pursuant to the 2016 Incremental Revolving Commitments will be used in
compliance with the Amended and Restated Credit Agreement.

 

Section 6.          Reaffirmation of the Loan Parties. Each Loan Party hereby
consents to the amendment of the Existing Credit Agreement effected hereby and
confirms and agrees that, notwithstanding the effectiveness of this Agreement,
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Existing Credit Agreement, this Agreement or
in any other Loan Document to which it is a party are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
in each case as amended by this Agreement. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that the existing
security interests granted by such Loan Party in favor of the Administrative
Agent for the benefit of, among others, the Lenders pursuant to the Loan
Documents in the Collateral described therein shall continue to secure the
obligations of the Loan Parties under the Amended and Restated Credit Agreement
and the other Loan Documents as and to the extent provided in the Loan
Documents.

 



 -6- 

 

 

Section 7.          Amendment, Modification and Waiver. This Agreement may not
be amended, modified or waived except in accordance with Section 10.01 of the
Amended and Restated Credit Agreement.

 

Section 8.          Entire Agreement, Status as Loan Document, Etc. This
Agreement, the Amended and Restated Credit Agreement, and the other Loan
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Existing Credit Agreement, nor alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. It is understood and
agreed that on and after the Amendment No. 1 Effective Date, each reference in
each Loan Document to the Credit Agreement, whether direct or indirect, shall
hereafter be deemed to be a reference to the Amended and Restated Credit
Agreement and that this Agreement shall constitute a “Loan Document”. This
Agreement shall not constitute a novation of any amount owing under the Existing
Credit Agreement and all amounts owing in respect of principal, interest, fees
and other amounts pursuant to the Existing Credit Agreement and the other Loan
Documents shall, to the extent not paid or exchanged on or prior to the
Amendment Effective Date, shall continue to be owing under the Amended and
Restated Credit Agreement or such other Loan Documents until paid in accordance
therewith. Notwithstanding anything to the contrary contained in this Agreement
or the Amended and Restated Agreement, if the conditions set forth in Sections
3(f) and (g) which by their terms may be satisfied after the initial funding of
the 2016 Incremental Facilities are not all satisfied within three business days
(or such longer period agreed to by the Lead Arrangers) after the initial
funding of the 2016 Incremental Facilities, (i) Sections 1 and 2 of this
Agreement, and each other provision of this Agreement purported to give effect
to any of the amendments contained in such Section 1 or 2 (except to the extent
provided in clause (ii) in this sentence), shall immediately and automatically
(without any action from any Person) become void ab initio as if they had not
been a part of this Agreement and (ii) on the fifth Business Day (or on a later
date as determined by the Lead Arrangers) after the initial funding of the 2016
Incremental Facilities, the Borrower shall prepay all Loans and interest that
would have been owing under the Amended and Restated Credit Agreement in respect
of the 2016 Incremental Term Loans.

 

Section 9.          GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS; WAIVER
OF JURY TRIAL. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 10.13 OF THE AMENDED
AND RESTATED CREDIT AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS
AGREEMENT MUTATIS MUTANDIS AND SHALL APPLY HERETO.

 

Section 10.         Notices; Successors. All communications and notices
hereunder shall be given as provided in the Amended and Restated Credit
Agreement. The terms of this Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

Section 11.         Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



 -7- 

 

 

Section 12.         Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
email, facsimile or other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

Section 13.         FATCA Status. Solely for purposes of determining whether
withholding Taxes are required to be imposed under FATCA, from and after the
Amendment No. 1 Effective Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i) to the extent consistent with
applicable law.

 

[Remainder of Page Intentionally Blank]

 



 -8- 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

  ALBANY MOLECULAR RESEARCH, INC., as Borrower         By: /s/ Felicia I. Ladin
    Name: Felicia I. Ladin     Title:   Chief Financial Officer         ALO
ACQUISITION LLC, as a Guarantor       By: /s/ Lori M. Henderson     Name: Lori
M. Henderson     Title:   Manager         AMRI BURLINGTON, INC., as a Guarantor
      By: /s/ Felicia I. Ladin     Name: Felicia I. Ladin     Title:   Chief
Financial Officer         AMRI RENSSELAER, INC., as a Guarantor       By: /s/
Felicia I. Ladin     Name: Felicia I. Ladin     Title:   Chief Financial Officer
        CEDARBURG PHARMACEUTICALS, INC., as a Guarantor       By: /s/ Felicia I.
Ladin     Name: Felicia I. Ladin     Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]

 

 

 

 

 

 

OSO BIOPHARMACEUTICALS  MANUFACTURING LLC, as a Guarantor         By: ALO
ACQUISITION, LLC, its sole member         By: /s/ Lori M. Henderson     Name:
Lori M. Henderson     Title:   Manager         AMRI SSCI, LLC, as a Guarantor  
    By: /s/ Lori M. Henderson     Name: Lori M. Henderson     Title:   Manager  
      Whitehouse Analytical Laboratories, LLC, as a Guarantor       By: /s/ Lori
M. Henderson     Name: Lori M. Henderson     Title:   Manager

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]

 

 

 

 

  

BARCLAYS BANK PLC, as the Administrative Agent       By: /s/ Craig J. Malloy    
Name: Craig J. Malloy     Title:   Director

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Consenting Lender and Incremental Revolving Lender      
  By: /s/ Craig J. Malloy     Name: Craig J. Malloy     Title:   Director

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as an Incremental Term Loan Lender and an Incremental
Revolving Lender         By: /s/ Joon Hur     Name: Joon Hur     Title:   Vice
President

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]

 

 

 

 

[Signature pages of Consenting Lenders on file with the Administrative Agent.]

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]

 

 

 

 

[Signature pages of Incremental Term Loan Lenders on file with the
Administrative Agent.]

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]

 

 

 

 

Schedule I

 

2016 Incremental Term Loan Commitments

 

Incremental Term Loan Lender  2016 Incremental Term Loan Commitments  JPMorgan
Chase Bank, N.A.  $230,000,000  Total:  $230,000,000 

 

2016 Incremental Revolving Commitments

 

Incremental Revolving Lender

  2016 Incremental Revolving Commitments  JPMorgan Chase Bank, N.A.  $3,500,000 
Barclays Bank PLC  $1,500,000  Total:  $5,000,000 

 

 

 

 

Schedule II

 

LENDERS AND COMMITMENTS

 

Revolving Commitment

 

Revolving Lender  Commitments   Revolving Commitment
Percentage  JPMorgan Chase Bank, N.A.  $17,500,000    50% Barclays Bank PLC 
$17,500,000    50% Total:  $35,000,000    100%

 

 

 

 

Exhibit A

 

Amendments to Existing Credit Agreement

 

[See attached.]

 

 

 